Citation Nr: 1129347	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for umbilical hernia from May 29, 2002?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was subsequently transferred to the Columbia, South Carolina VA RO.

In September 2006, the Board denied the claim listed on the title page of this decision.  The Veteran appealed, and in October 2007, the United States Court of Appeals for Veterans Claims (the Court) granted a joint motion for remand, and vacated the prior decision to the extent that it denied the claim noted on the title page.  In March 2008, the Board remanded the issue of an increased rating for umbilical hernia.  In May 2010, the Board denied the issue of entitlement to an increased rating for umbilical hernia, and remanded the issue of entitlement to service connection for residuals of a back injury.  The Veteran again appealed, and in November 2010, the Court granted a joint motion for motion and vacated the May 2010 decision to the extent that it denied the claim noted on the title page.

The issues of entitlement to service connection for a disorder of the superficial nerve secondary to an umbilical hernia repair, and entitlement to service connection for depression as secondary to residuals of a back injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for residuals of a back injury are not addressed in this remand given that the RO has not recertified that issue for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The October 2010 joint motion, granted by the Court in November 2010, states that the Board did not ensure that the August 2009 VA examination substantially complied with the March 2008 Board remand instructions because (1) "it is wholly unclear from the examination report whether the examiner actually reviewed the appellant's claims file," and (2) "the examiner did not address whether a supporting truss or belt was necessary with regard to any residuals from the appellant's hernia surgery," as well as the other questions posed in the Board's March 2008 remand.  Therefore, the parties to the joint motion concluded that another VA examination was warranted.

In a June 2011 written brief presentation, the Veteran's counsel argues that a separate rating for the surgical scar is warranted.  Records submitted by the counsel show that the Veteran underwent a VA scar compensation examination in March 2010.  

January 2011 VA examination instructions for the orthopedic examination regarding the back disorder show that the appellant's rated disabilities were superficial scars, rated as 10 percent disabling, and a ventral hernia, rated as zero percent disabling.  These instructions suggest that the scar is already separately rated.  Such a grant  is not reflected in the evidence now before the Board, but may be reflected in a temporary file located at the RO or the Appeals Management Center.  Therefore, VA must associate any temporary claims files from the RO and the Appeals Management Center with the Veteran's claims file to determine whether the scar is already separately rated.

A March 2010 statement from a VA physician's assistant at the Ralph H. Johnson Medical Center in Charleston, South Carolina, reflects that she treated the Veteran in December 2009, and that he underwent an abdominal ultrasound and an abdominal computed tomography (CT) scan.  The CT scan was performed on February 9, 2010.  The RO last requested treatment records from the Charleston VA Medical Center in October 2009.  The RO must obtain all records from that facility since October 2009.

Finally, a February 2005 VA treatment record reveals that the Veteran had a pending claim for Social Security disability benefits.  Although the nature of the claim is unknown.  If the Veteran claimed entitlement to Social Security benefits based on his hernia disability the RO must attempt to obtain any medical records used by the Social Security Administration in reviewing his claim.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must obtain all pertinent records regarding treatment of the umbilical hernia from the Ralph H. Johnson Medical Center in Charleston, South Carolina, since October 2009, to include any report of an abdominal ultrasound performed on or before February 9, 2010, and any report of an abdominal CT scan performed on February 9, 2010.  All records received must be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain those government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO must associate any temporary files from the RO and the Appeals Management Center with the Veteran's claims file.

3.  The RO must contact the Veteran and ask whether he claimed entitlement to Social Security benefits based on disability due to his hernia.  If so, the RO must contact the Social Security Administration and obtain any records pertaining to the Veteran of disability benefits from that agency.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the RO cannot locate any pertinent records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

4.  Thereafter, the Veteran must be afforded a VA digestive system examination by a physician.  The claims folder is to be made available to the examiner to review.  The examiner must indicate that he or she actually reviewed the claims folder.  In accordance with the latest AMIE worksheets for rating digestive system disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to the umbilical hernia.  In so doing:

* The examiner must specifically address any records, such as the 2009 treatment records, that may be relevant to the evaluation of the appellant's umbilical hernia.  
* The examiner must specifically address whether a supporting truss or belt is necessary with regard to any residuals from the Veteran's hernia surgery.  
* The examiner must identify any objective evidence of an umbilical hernia, and report whether the appellant's symptoms include a recurrent, readily reducible umbilical hernia which is well supported by truss or belt.  
* The examiner must address whether residuals of an umbilical hernia include evidence that the hernia is small and postoperative but recurrent; where it is inoperable and irremediable, and either not well supported by truss; or not readily reducible.  
* Finally, the examiner must address whether the umbilical hernia is manifested by a small, postoperative ventral hernia that is not well supported by a belt under ordinary conditions, or by a healed ventral hernia or post- operative wounds with weakening of abdominal wall and indication for a supporting belt.  

A complete written rationale must be provided for any opinion offered.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
6.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO should undertake any additional development as warranted and must readjudicate the issue on appeal, with consideration of whether a separate rating is warranted for the surgical scar, if applicable.  If the benefit is not granted, the appellant and his counsel must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

